UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6761



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALVIN DEXTER TAYLOR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CR-99-10-BO)


Submitted:   September 25, 2003        Decided:     November 21, 2003


Before WIDENER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvin Dexter Taylor, Appellant Pro Se.    Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Thomas B. Murphy, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alvin Dexter Taylor appeals the district court’s order denying

his motion filed under Fed. R. Crim. P. 36.   We have reviewed the

record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court in its order.   United States

v. Taylor, No. CR-99-10-BO (E.D.N.C. filed Apr. 1, 2003 & entered

Apr. 2, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2